Title: To Benjamin Franklin from Madame Brillon, 25 December 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 25 xbre a nice [1781]
Réparation authentique mon chér papa, je ne vous appellerés plus n’y monseigneur n’y mesme monsieur; mon placét a réussi avant de vous estre parvenu, nos larmes sont éssuyées, vous nous aimés, vous nous le distes, vous vous portés bien et vous estes aussi coquin que par le passé, puisque vous projéttés de me voller a Brillon et de me menér faire un tour en amérique sans qu’il y paroisse, tout est dans l’ordre accoutumé, je vous reconnois beau masque et je suis tout a fait contente; mais mon bon papa pourqu’oi dire que vous écrivés mal le françois, que vos plaisanteries dans cétte langue sont des sottises; pour un discour académique il faut estre bon gramairien mais pour écrire a ses amis il ne faut qu’un coeur, et vous joignés au meilleur coeur mon aimable papa quand vous le voullés la plus saine morale, beaucoup d’imagination, et cétte coquinerie si drole qui laisse voir que le plus sage des hommes de ce monde possible brise a chaque instant sa sagésse contre les rochérs féminins. Ecrivés moi donc, écrivés moi souvent et beaucoup, ou par dépit j’apprendrai l’anglois, je voudrés le sçavoir viste et cela me fera du mal parcequ’on m’a déffendu toute application, et vous sérés cause de mes meaux pour m’avoir refusé quélques lignes de votre mauvais françois que moi et les miens qui ne sommes pas des sots trouvons pourtant fort bon; demandés a mes voisins, a mr D’éstaing, a mde hélvétius, a ses abbés s’il seroit honnéste de votre part de nuire au bien que le soleil me fait ici pour un petit point d’amour propre qui n’est pas fait pour Monseigneur l’ambassadeur Benjamin Franklin:
 
Addressed: A Monsieur / Monsieur franklin en / Son hotel / A Passy / contresignè
